Citation Nr: 0939128	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  00-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right 
upper extremity cervical radiculopathy (formerly diagnosed as 
carpal tunnel syndrome), from April 1, 1996 to September 22, 
2002.

2. Entitlement to a rating in excess of 20 percent for right 
upper extremity cervical radiculopathy (formerly diagnosed as 
carpal tunnel syndrome), from September 23, 2002.

3. Entitlement to a rating in excess of 10 percent for left 
upper extremity cervical radiculopathy (formerly diagnosed as 
carpal tunnel syndrome), from April 1, 1996 to September 22, 
2002.

4. Entitlement to a rating in excess of 20 percent for left 
upper extremity cervical radiculopathy (formerly diagnosed as 
carpal tunnel syndrome), from September 23, 2002.

5. Entitlement to a rating in excess of 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1999 and September 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.

In the April 1999 rating decision the RO, in part, denied a 
rating in excess of 10 percent for left carpal tunnel 
syndrome, and denied a compensable rating for right carpal 
tunnel syndrome.

Historically, in a June 1996 rating decision, the RO, in 
part, granted service connection for left carpal tunnel 
syndrome and assigned a 10 percent rating; service connection 
for right carpal tunnel syndrome was granted and a 
noncompensable rating was assigned.  Both ratings were 
effective from April 1, 1996.

In a June 2004 rating decision the RO found that a clear and 
unmistakable error was made in the June 1996 rating decision 
and retroactively increased the noncompensable rating for 
right carpal tunnel syndrome to 10 percent from April 1, 
1996.  The description of the left and right carpal tunnel 
syndrome was changed to left upper extremity and right upper 
extremity cervical radiculopathy.  Finally both 10 percent 
ratings were increased to 20 percent each, effective 
September 23, 2003.

In the September 2004 rating decision the RO, denied an 
increased rating in excess of 10 percent for sinusitis.

In May 2001 and April 2006, the Veteran appeared at hearings 
before a Veterans Law Judge who is no longer employed by the 
Board. Transcripts of the hearings are of record.

The case was remanded in August 2001 and June 2006 for 
additional development.  

In June 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  He submitted additional 
medical evidence at the hearing with a waiver of 
consideration of the additional evidence by the regional 
office.  In addition in September, he submitted additional 
medical evidence in the form of a July 2009 neurological 
evaluation, directly to the Board.  The cover letter from the 
Veteran and his service representative noted the evidence was 
being submitted "as promised during my Board hearing." The 
Board finds that it may consider the newly submitted evidence 
without referring it to the RO as this evidence, by 
inference, was included in the waiver of evidence submitted 
at the hearing.  In addition, these additional records do not 
support any increase in the Veteran's upper extremity 
cervical radiculopathy.  Rather, they show that nerve 
conduction studies were inconclusive as to any 
radiculopathies or neuropathy or compression syndrome. In 
fact the examiner questions whether the symptomatology 
represents any cervical myelopathy. 

As the bilateral upper extremities disorders have each been 
granted separate ratings for the two periods shown above; the 
Board has recharacterized the issues as shown on the title 
page.


FINDINGS OF FACT

1. From April 1, 1996 to September 22, 2002, the right upper 
extremity cervical radiculopathy (formerly diagnosed as 
carpal tunnel syndrome), was no more than mild in severity.

2. From September 23, 2002, the right upper extremity 
cervical radiculopathy (formerly diagnosed as carpal tunnel 
syndrome), was no more than mild in severity.

3. From April 1, 1996 to September 22, 2002, the left upper 
extremity cervical radiculopathy (formerly diagnosed as 
carpal tunnel syndrome), was no more than mild in severity.

4. From September 23, 2002, the left upper extremity cervical 
radiculopathy (formerly diagnosed as carpal tunnel syndrome), 
was no more than mild in severity.

5.  The evidence does not shown that the Veteran's bilateral 
chronic maxillary sinusitis has been manifested by three or 
more incapacitating episodes per year requiring prolonged 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year characterized by headaches, pain and 
purulent discharge or crusting.  


CONCLUSIONS OF LAW

1. From April 1, 1996 to September 22, 2002, the criteria for 
an evaluation in excess of 10 percent for right upper 
extremity cervical radiculopathy (formerly diagnosed as 
carpal tunnel syndrome), have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Codes 8515, 8713 
(2009).

2. From September 23, 2002, the criteria for an evaluation in 
excess of 20 percent for right upper extremity cervical 
radiculopathy (formerly diagnosed as carpal tunnel syndrome), 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Codes 8515, 
8713.

3. From April 1, 1996 to September 22, 2002, the criteria for 
an evaluation in excess of 10 percent for left upper 
extremity cervical radiculopathy (formerly diagnosed as 
carpal tunnel syndrome), have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.124a, Diagnostic Codes 8515, 8713.

4. From September 23, 2002, the criteria for an evaluation in 
excess of 20 percent for left upper extremity cervical 
radiculopathy (formerly diagnosed as carpal tunnel syndrome), 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Codes 8515, 
8713.

5.  The criteria for an evaluation in excess of 10 percent 
for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321, 4.97, 
Diagnostic Code 6513 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in January 2002, 
December 2003, March 2004, and June 2006 correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  VA fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examination.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and he was provided actual notice of the rating 
criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony in light of the notice provided. The 
claims were readjudicated in the February 2009 supplemental 
statement of the case.  There is no evidence that any timing 
error in providing notice to the Veteran caused any 
prejudice, and there is no evidence that any VA error in 
notifying or assisting the appellant reasonably affected the 
fairness of this adjudication.  Indeed, neither the appellant 
nor his representative has suggested that such an error, 
prejudicial or otherwise, exists. Hence, the case is ready 
for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, private 
and VA medical records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
files shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes. 38 C.F.R. § 
4.27 (2009). Additionally, although regulations require that 
a disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it 
is the present level of disability which is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7.


a. Upper extremity cervical radiculopathy.

The Veteran's claim for increased ratings was received in 
December 1998.  

At a February 1999 VA examination, a neurologist noted that 
the claims file was not provided.  The Veteran reported a 9 
years history of bilateral wrist pain mainly in the left 
hand.  He had been treated in service at Walter Reed Army 
Hospital on several occasions.  EMG studies reportedly 
revealed carpal tunnel syndrome. He was given a cortisone 
shot on one occasion to the left wrist and issued splints 
although he hardly ever wore them. He has had no surgery and 
none was ever suggested. He later developed pain in his neck 
diagnosed as cervical arthritis and scoliosis. The right 
wrist hurts once in a while.  Examination of the right upper 
extremity found grip strength and power to be 4/5 with 
impairment of fine finger movement. There was no weakness, 
atrophy, or fasciculation. Deep tendon reflexes were 1+ and 
equal; toes went down bilaterally to plantar stimulus; 
sensory examination was normal; and, there was no pain to 
compression of the wrists.  There were no cerebellar signs; 
Romberg test and Tinel signs were negative.  The diagnosis 
was carpal tunnel syndrome.

An orthopedist noted that the evidence suggested a cervical 
spine disorder and possible carpal tunnel syndrome.  The 
Veteran underwent radiological studies and electromagnetic 
conduction testing in November and December 1998 at the VAMC 
and was told that he had arthritis of the cervical spine at 
C-5 and C-7 with mild scoliosis, "which could be accounting 
for more of his symptoms." Symptoms at that time consisted 
of numbness and discomfort in his whole hand with a sensation 
of coldness and pins and needles.  The pain radiated also 
from his wrists upward along his arm into his shoulder and he 
now had tenderness particularly in the left base of his neck 
which inhibited movement.  He developed similar symptoms in 
his right hand, but not as bad.  Examination revealed that 
his wrists were essentially normal.  There were no signs of 
muscle atrophy; radial and ulnar nerve pulses were easily 
palpable; and, both arms were symmetrical.  

In an addendum to the examination it was noted that during 
the three maneuvers from the thoracic outlet the Veteran's 
symptoms were negative.  He maintained good pulse throughout.  
He also had a full range of motion of his hands, and fingers 
with good grasp, opposed fingers; with no obvious sensory 
deficit; and strength was good.

At a June 1999 VA neurological examination the Veteran 
reported numbness in fingers, wrist pain, uncontrollable 
twitching of the hands, sharp pain from wrist to neck, pain 
in neck and shoulders, burning sensation, a cold feeling 
under the skin of his arms, a needle like sensation in his 
hands, tightness moving his fingers, discomfort in both hands 
day and night, and pain when rotating his head.  He reported 
no symptoms of neck pain upon discharge from service.  There 
was no evidence of median nerve dysfunction. He also had x-
rays which suggested degenerative arthritis of the neck.  On 
examination the extremities revealed no weakness, atrophy, or 
fasciculation. Deep tendon reflexes were 3+ and equal. Toes 
went down bilaterally to plantar stimulus.  Sensory 
examination was normal with no cerebellar signs.  Tinel and 
Phalen signs were both negative.  The diagnoses were carpal 
tunnel syndrome and cervical radiculopathy.

A March 2002 VA neurological examiner noted that the upper 
extremities revealed intact sensations to pin touch, 
vibrations, proprioception, 2 point discrimination, double 
simultaneous stimulus including both upper extremities.  
Motor examination of the upper and lower extremities revealed 
5/5 strength.  There was no drift, tremor, or atrophy; no 
fasciculation; evidence of weakness of specific nerves with 
dermatomes. Deep tendon reflexes were 2+ and equal. There was 
no Babinski sign.  Posterior fossa finger to nose, heel to 
shin, and rapid alternating movements were intact.  The 
diagnosis was a normal neurological examination.

A March 2003 VA neurological examination report noted an 
approximate 16-year history of intermittent pain with 
numbness and tingling diffusely over both wrists and hands 
especially on repetitive motion, eased by braces. The claims 
file was reviewed.  The examination revealed no swelling, 
fluids, heat, erythema, tenderness, crepitus or laxity.  
There was no Tinel or Phalen signs. Range of motion was 
dorsiflexion to 70 degrees; palmar flexion to 80 degrees; 
ulnar deviation to 40 degrees; and radical deviation to 20 
degrees.

A September 2003 VAMC EMG study revealed no evidence of acute 
or chronic denervation seen in the left APB (abductor 
pollicis longus).  It was noted that the findings argued 
against carpal tunnel syndrome and lesions of the lower 
brachial plexus and C8 nerve root.  Further given the 
complaints of neck pain and the normal electrodiagnostic 
studies, the examiner opined that cervical pathology should 
be considered. A correlation with cervical spine MRI was 
advised to explore the cause of the Veteran's upper 
extremities weakness and sensory loss found on physical 
examination.  A study was ordered and resulted in normal 
nerve root conduction studies of both median nerves with no 
evidence of focal median neuropathy seen to account for the 
Veteran's symptoms.

A January 2004 cervical spine examination report noted a 15 
year history of intermittent pain with numbness and tingling 
diffusely on both wrists and hands especially on repetitive 
motion eased by brace. Examination of both wrists revealed 
mild diffuse tenderness, no swelling, fluid, heat, erythema, 
crepitus, or laxity. Neither wrist had Tinel or Phalen signs. 
Range of motion was dorsiflexion to 70 degrees; palmar 
flexion to 80 degrees; ulnar deviation to 40 degrees; and 
radical deviation to 20 degrees.  The diagnoses was 
tendonitis both wrists.

A September 2008 orthopedic examination report noted a 
history of posterior cervical pain with frequent diffuse 
radiation down both arms associated with diffuse numbness and 
tingling.  The Veteran took no pain medications and had not 
been specifically diagnosed.  He has had no surgery and was 
able to perform his job with computers at the VA.  
Examination of the cervical spine revealed no tenderness, 
crepitus, or paraspinal spasm. There was no objective 
evidence of pain on motion.  The Veteran's gait was normal; 
he could hop and squat normally.  His grasp, grip, fine and 
gross manipulation were all normal. There was no thenar or 
hypothenar atrophy.  

A neurologist noted intact pin touch, vibrations, 
proprioception, 2 point discrimination, and double 
simultaneous stimulus for both upper extremities, with the 
exception of the Veteran's claim of decreased pin sensation 
in patchy areas of both upper extremities and nondermatomal 
distribution.  Motor strength was 5/5 in the lower and upper 
extremities.  There was no drift, tremor, atrophy, or 
fasciculation.  Deep tendon reflexes were 2+ and equal.  
There was no Babinski signs.  Posterior fossa finger to nose, 
heel to shin, rapid alternating movements were all intact.  
The diagnosis was an essentially normal neurological 
examination.   The examiner noted that:

There is no objective evidence of 
cervical radiculopathy on today's 
neurological examination.  There is no 
evidence of neuritis or neuralgia. There 
is no evidence of migraines, tics, or 
choreiform activity.

The record contains both private and VA medical records.  
These include an August 2000 letter from George L. Henry, 
M.D., noting that he had been treating the Veteran since May 
2000 for pain in both hands due to bilateral carpal tunnel 
syndrome, as well as pain in the neck and shoulders due to 
degenerative disc disease.

As noted in the introduction, subsequent to the Board hearing 
in June 2009, the Board received additional medical evidence.  
This consisted of an "initial neurological evaluation," 
dated in July 2009, performed by N. Bojji Reddy, M.D., Ph.D.  
Dr. Reddy noted that the Veteran complained of pain in both 
upper extremities. A 12 system study was undertaken and the 
only remarkable finding was occasional sleep deprivation due 
to hand and neck pain. Motor examination was normal without 
drifts and tremors. There was mild atrophy noted in the 
thenar muscle grooves bilaterally, more on the left side. 
There was a slight decrease to pinprick in the median nerve 
distribution bilaterally.  Position sense was normal. Finger 
to nose and heel to shin test was normal, as was his gait.  
The examiner noted that the computer analyzed nerve 
conduction studies in the upper and lower extremities were 
inconclusive regarding any radiculopathies or neuropathy or 
compression syndrome.

The Board notes that Dr. Reddy's evaluation essentially 
supports the extensive VA examination findings and does not 
add any supporting evidence to the Veteran's claims. 

Analysis- upper extremities

The RO has characterized the Veteran's right and left upper 
extremity disorders, as carpal tunnel syndrome prior to 
September 23, 2003, under 38 C.F.R. § 4.124a, Diagnostic Code 
8515.  Under these diagnostic criteria, mild incomplete 
paralysis of the median nerve warrants a 10 percent 
evaluation for either hand.  Moderate incomplete paralysis of 
the median nerve warrants a 30 percent evaluation for the 
dominant hand and 20 percent for the minor hand.    

The RO has characterized the Veteran's right and left upper 
extremity disorders, as cervical radiculopathy from September 
23, 2003, under 38 C.F.R. § 4.124a, Diagnostic Code 8713.  
Under Diagnostic Code 8713, evaluations are assigned for 
neuralgia of the radicular groups. For both extremities, a 
minimum 20 percent evaluation is warranted for mild 
neuralgia. For the dominant upper extremity, higher 
evaluations are assigned for moderate (40 percent), and 
severe (70 percent).  For the non-dominant upper extremity, 
higher evaluations are warranted for moderate (30 percent), 
and severe (60 percent).  As noted the Veteran is right-hand 
dominant.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515. When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree. Id.

In the present case, prior to September 23, 2002, the Veteran 
underwent numerous VA neurological and orthopedic examination 
including examinations in February 1999, June 1999, and, 
March 2002.  All of the VA examinations have revealed 
essentially normal neurological examinations of the upper 
extremities. Neurological testing showed distal motor 
function to be intact in both upper extremities. The findings 
do not suggest bilateral carpal tunnel syndrome prior to 
September 23, 2002 which is more than mild in degree; indeed, 
the March 2002 VA neurological examiner diagnosed a normal 
neurological examination.

Likewise, the findings do not suggest bilateral upper 
extremity cervical radiculopathy from September 23, 2002. 
Indeed, the September 2008 VA neurological examiner noted 
that there was no objective evidence of cervical 
radiculopathy observed in the neurological examination; and, 
there was no evidence of neuritis or neuralgia. 

The Board acknowledges that a 10 percent rating has been 
assigned from April 1, 1996 through September 22, 2002 for 
both the right and left upper extremities under the criteria 
for carpal tunnel syndrome.  Perhaps such rating were 
arguably, in order under the provisions of 38 C.F.R. § 
4.124a, Diagnostic Code 8515.  But with respect to the 
question whether increased ratings are warranted from April 
1, 1996 through September 22, 2002 for right and left carpal 
tunnel syndrome, the evidence overwhelmingly is against such 
claims. 

Likewise 20 percent ratings have been assigned from September 
23, 2002 for cervical radiculopathy, right and left upper 
extremities under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8713.  But with respect to the question of 
whether an increased rating is warranted, the Board again 
notes the September 2008 VA neurological examination which 
found no objective evidence of cervical radiculopathy.  
Likewise Dr. Reddy's July 2009 neurological evaluation 
submitted by the Veteran also was inconclusive. Therefore the 
Board finds that the evidence does not support the Veteran's 
claims.  As no more than mild cervical radiculopathy of the 
right and left upper extremities is shown since September 23, 
2002, the Veteran's claims are denied.

Hence, the benefits sought on appeal are denied.


b. Sinusitis

The Veteran's claim for an increased rating was received in 
April 2003.

In a January 2004 VA examination, the Veteran reported that 
whenever he came in contact with dust, chemicals, lotions, 
perfumes, etc., he would sneeze, have itchy watery  eyes, and 
headaches.  He will also have a runny nose, postnasal 
drainage, clogged up ears, and slightly diminished hearing. 
He had been diagnosed with allergic rhinitis in service.  In 
1978 he underwent a Caldwell-Lucs procedure on one side 
(right).  He has not required any further surgery.  
Examination revealed no dorsal deformity; anterior rhinoscopy 
showed septum midline with adequate airways in both nostrils, 
turbinates slightly congested, mainly inferior, but mucosa 
was pale and boggy.  Ethmoidal area looked very clear, with 
no evidence of any polyposis or acute sinus infection.  
Drainage of both nostrils were slightly more than normal 
amount but clear and probably mucoid and white in color.  
Examination of the oral cavity showed no mass or lesions. 
Occlusions were almost normal; uvula and tonsils were normal. 
The pharynx showed slight postnasal drainage but it was 
clear, as were the nasopharynx, and hypopharynx.  The 
diagnosis was allergic rhinitis, acute; chronic maxillary 
sinusitis, status post Caldwell-Luc procedure in 1978.

A June 2004 letter from J. Thayer Simmons, M.D., noted 
chronic sinusitis with previous surgery for right maxillary 
antrostomy, retention cyst right maxillary sinus, mild 
chronic left maxillary sinusitis with probable obstruction to 
the left infundibulum.

A November 2004 letter from George L. Henry, M.D., notes that 
he had been treating the Veteran for severe headaches 
associated with chronic sinusitis.

In a November 2008 VA examination, the Veteran reported 
severe nasal congestion, stuffiness, and some mucus 
discharge.  He insisted that he had pain and pressure around 
the sinuses with prior orbital pain and constant headaches.  
He had been treated with antibiotics, decongestants, and 
nasal sprays.  He currently saw his doctor maybe twice a year 
for sinus infections at which time he receives antibiotic 
treatment for 7 to 10 days.  He has required no additional 
nasal surgery, and treats his sinusitis with over the counter 
medications.  Examination revealed no nasal deformity; 
anterior rhinoscopy showed septum midline with adequate 
airways in both nostrils, turbinates were of normal size.  
There was drainage, but just the normal amount of clear 
mucous.  All sinuses were nontender. There was no purulent 
discharge or crusting and no signs of osteomyelitis.  The 
diagnosis was recurrent acute sinusitis; chronic sinusitis.

The record contains both private and VA medical records.  
These records do not reveal continued evidence of regular 
treatment and medication for chronic sinusitis.

Analysis

Sinusitis is evaluated under 38 C.F.R. § 4.97, Diagnostic 
Codes 6513 (for chronic, maxillary sinusitis).  This 
Diagnostic Code utilizes the general rating formula for 
sinusitis.  A 10 percent evaluation is warranted when the 
evidence demonstrates one or two incapacitating episodes of 
sinusitis per year that require prolonged (lasting four to 
six weeks) antibiotic treatment or; three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  

In order to get the next higher 30 percent evaluation, the 
evidence must show three or more incapacitating episodes of 
sinusitis per year that require prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  

Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician. 38 C.F.R. § 
4.97, Diagnostic Codes 6510 through 6514.

The medical evidence shows that the symptoms associated with 
the Veteran's sinusitis during flare-ups include headaches, 
sniffling, and purulent drainage from the nose.  The flare-
ups occurred approximately twice a year without 
incapacitating episodes, and the Veteran reported antibiotic 
treatment lasting 7-10 days.   

These findings do not meet the criteria for the next higher 
30 percent rating under Diagnostic Code 6513.  The Veteran 
stated that he only had non-incapacitating episodes and there 
is no medical evidence to show that bed rest or treatment by 
a 
Physician was required due to his sinusitis.  The Veteran 
reported that he only used over-the-counter medication for 
his symptoms.  Either way, since he does not have any 
incapacitating episodes, antibiotic treatment is not a 
determinative factor for a higher rating.  On his most recent 
examination, the Veteran did not report any incapacitating 
episodes, but reported about two sinus infections per year.  
While the Veteran reported headaches, pain, and purulent 
discharge, the number of flare-ups does not more closely 
approximate the criteria for a 30 percent evaluation for 
sinusitis.

The level of impairment associated with sinusitis has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 10 percent 
rating.  Therefore, the application of staged ratings (i.e. 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board considered the statements from the Veteran, as a 
lay person, however, he is not competent to provide a 
probative opinion on the clinical severity of his illnesses.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the increased 
rating claims for right and left upper extremity cervical 
radiculopathy (formerly diagnosed as carpal tunnel syndrome), 
for the periods from April 1, 1996 to September 22, 2002, and 
from September 23, 2002; and for sinusitis; there is no doubt 
to be resolved; and increased ratings are not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

For the period from April 1, 1996 to September 22, 2002, a 
rating in excess of 10  percent for right upper extremity 
cervical radiculopathy (formerly diagnosed as carpal tunnel 
syndrome), is denied.

For the period from September 23, 2002, a rating in excess of 
20 percent for right upper extremity cervical radiculopathy 
(formerly diagnosed as carpal tunnel syndrome), is denied.

For the period from April 1, 1996 to September 22, 2002, a 
rating in excess of 10 percent for left upper extremity 
cervical radiculopathy (formerly diagnosed as carpal tunnel 
syndrome), is denied.

For the period from September 23, 2002, a rating in excess of 
20 percent for left upper extremity cervical radiculopathy 
(formerly diagnosed as carpal tunnel syndrome), is denied.

Entitlement to a rating in excess of 10 percent for sinusitis 
is denied.



____________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


